
	
		I
		112th CONGRESS
		1st Session
		H. R. 2627
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2011
			Mr. Markey (for
			 himself and Mr. McGovern) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty certain electrical
		  transformers rated at 40VA.
	
	
		1.CERTAIN ELECTRICAL
			 TRANSFORMERS RATED AT 40VA
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00120 volt/60 Hz electrical transformers, each with dimensions of
						86 mm by 71 mm by 91 mm, containing a layered and uncut round core with two
						balanced bobbins, the foregoing rated at 40VA (provided for in subheading
						8504.31.40)FreeNo changeNo changeOn or before 12/31/2014
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
